          Case 2:20-cv-04113-JP Document 13 Filed 01/07/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                               )
STRIKE 3 HOLDINGS, LLC,                        )
                                               )
       Plaintiff,                              )   Civil Case No. 2:20-cv-04113
                                               )
v.
                                               )
JOHN DOE infringer identified as using IP      )
Address 100.14.104.114,                        )
                                               )
       Defendant.                              )
                                               )

     ORDER ON PLAINTIFF’S APPLICATION FOR AN ORDER PERMITTING THE
                     CLERK OF THE COURT TO PROVIDE
       PLAINTIFF’S COUNSEL WITH A STAMP-FILED COPY OF THE SEALED
                    AMENDED COMPLAINT FOR SERVICE


       THIS CAUSE came before the Court upon Plaintiff’s Application for an Order permitting

the Clerk of the Court to Provide Plaintiff’s Counsel with a stamp-filed copy of the sealed

Amended Complaint (and associated documents) (the “Application”), and the Court being duly

advised in the premises does hereby:

       ORDER AND ADJUDGE: Plaintiff’s Application is granted. The Clerk of the Court shall

provide Plaintiff’s counsel, via email, with a stamp-filed copy of the sealed Amended Complaint

(unredacted), Exhibit A, and Amended Civil Cover Sheet (unredacted), filed at ECF No. 10.

       SO ORDERED this 7th day of January, 2021.




                                            By:_____/s/ John R. Padova________
                                            UNITED STATES DISTRICT JUDGE
